Name: Decision of the EEA Joint Committee No 61/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  information technology and data processing;  communications;  technology and technical regulations
 Date Published: 1999-04-15

 Avis juridique important|21999D0415(07)Decision of the EEA Joint Committee No 61/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 100 , 15/04/1999 P. 0046 - 0047DECISION OF THE EEA JOINT COMMITTEENo 61/98of 4 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 80/97 of 12 November 1997(1);Whereas Commission Decision 97/544/EC of 9 July 1997 on a common technical regulation for terminal equipment to be connected to public circuit switched data networks and ONP leased circuits using a CCITT recommendation X.21 type interface(2) is to be incorporated into the Agreement;Whereas Commission Decision 97/545/EC of 9 July 1997 on a common technical regulation for general attachment requirements for data terminal equipment (DTE) to connect to packet switched public data networks (PSPDNs) offering CCITT recommendation X.25 interfaces(3), is to be incorporated into the Agreement;Whereas Commission Decision 97/545/EC repeals, with effect from 10 July 1998, Commission Decision 96/71/EC on a common technical regulation for access to packet switched public data networks (PSPDNs) using CCITT recommendation X.25 interfaces, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 4o (Commission Decision 96/630/EC) in Chapter XVIII of Annex II to the Agreement: "4p 397 D 0544: Commission Decision 97/544/EC of 9 July 1997 on a common technical regulation for terminal equipment to be connected to public circuit switched data networks and ONP leased circuits using a CCITT recommendation X.21 type interface (OJ L 223, 13.8.1997, p. 18).4q 397 D 0545: Commission Decision 97/545/EC of 9 July 1997 on a common technical regulation for general attachment requirements for data terminal equipment (DTE) to connect to packet switched public data networks (PSPDNs) offering CCITT recommendation X.25 interfaces (OJ L 223, 13.8.1997, p. 21)."Article 2The text of point 4m (Commission Decision 96/71/ECC) in Chapter XVIII of Annex II to the Agreement shall be deleted with effect from 10 July 1998.Article 3The texts of Decisions 97/544/EC and 97/545/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 5 July 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 4 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 134, 7.5.1998, p. 9.(2) OJ L 223, 13.8.1997, p. 18.(3) OJ L 223, 13.8.1997, p. 21.